 1   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 2   CLARK COUNTY SCHOOL DISTRICT
     OFFICE OF THE GENERAL COUNSEL
 3
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 5   Fax: (702) 799-5505
     Herrec4@nv.ccsd.net
 6   Attorney for Defendant,
     Clark County School District
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     GARLAND HENDERSON, an Individual                  CASE NO.: 2:19-cv-01631-APG-NJK
11
                    Plaintiff,
12                                                     STIPULATION AND ORDER TO
     v.                                                EXTEND TIME FOR DEFENDANT TO
13                                                     RESPOND TO PLAINTIFF’S
14   CLARK COUNTY SCHOOL DISTRICT                      COMPLAINT
     SCHOOL DISTRICT, a political subdivision
15   of the State of Nevada; DOES I-V; AND             [FIRST REQUEST]
     ROES VI-X,
16
                    Defendant.
17

18          Plaintiff Garland Henderson and Defendant Clark County School District (Defendant), by
19   and through their respective attorneys of record, hereby stipulate to extend the time for Defendant
20   to file a response to Plaintiff’s Complaint (ECF No. 1) from the current deadline of October 9,
21   2019 for seven (7) days, up to and including October 16, 2019. This is the first request for an
22   extension of time to respond to Plaintiff’s Complaint.
23          Defendant seeks the extension of time to allow sufficient time to prepare an appropriate
24   response to the Complaint. Plaintiff served Defendant with process on September 18, 2019,
25   rending a response due on October 9, 2019. Fed. R. Civ. P. 12. Because this is Plaintiff’s second
26   lawsuit against Defendant and the former was fully adjudicated in Defendant’s favor (Case No.:
27   2:17-cv-01767-JAD-NJK), counsel requires additional time to evaluate and address potential res
28   judicata and collateral estoppel concerns.
 1          Based on the foregoing, the parties hereby stipulate to a short extension of time, until

 2   October 16, 2019, for Defendant County School District to respond to the Complaint. The one

 3   (1) week extension to answer or otherwise respond to the Complaint will have no significant or

 4   prejudicial impact on the proceedings.

 5          This request is made in good faith and not for the purpose of delay.

 6   Dated: October 4, 2019                            Dated: October 4, 2019

 7   LAW OFFICE OF DAN M. WINDER P.C.                  CLARK COUNTY SCHOOL DISTRICT
                                                       OFFICE OF THE GENERAL COUNSEL
 8

 9   By: /s/ Dan M. Winder                             By: /s/ Crystal J. Herrera
         Dan. M. Winder, Esq. (#1569)                      Crystal J. Herrera (#12396)
10       3507 W. Charleston Blvd.                          5100 West Sahara Avenue
         Las Vegas, NV 89102                               Las Vegas, Nevada 89146
11       Attorney for Plaintiff                            Attorney for Defendant
12

13

14
                                                 ORDER
15
            IT IS SO ORDERED.
16
                    October 7, 2019
            DATED: _______________________, 2019.
17

18

19                                                       ____________________________________
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                                Page 2 of 2
